DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 1, the claim limitation “wherein the controller strengthens… the intake air flow inside the combustion chamber by controlling the intake air flow control valve” is being interpreted as adjusting the intake air flow control valve such that turbulence in the intake air is increased and the air is effectively swirled in the combustion chamber.  If this interpretation is not correct, appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “high load range”, “middle load range”, and “low load range” in claims 1, 3-5, and 7 is a relative term which renders the claim indefinite.  The terms and ranges is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (PG Pub 2018/0216592).

Regarding claim 1, Sakai teaches an engine system capable of controlling an intake air flow (abstract; figures 1, 2, and 4; paragraph 11, among others), comprising:
a combustion chamber (figures 2 and 4, element 15; paragraph 41);
an ignition plug disposed inside the combustion chamber (figures 2 and 4, element 16; paragraph 41);
an intake air flow control valve configured to generate an intake air flow inside the combustion chamber (figure 4, element 95; paragraphs 61-64); and
a controller (figure 1, element 70; paragraph 49) configured to control the ignition plug and the intake air flow control valve (paragraph 52), 
wherein the controller performs, in at least a part of an operating range, partial compression ignition combustion in which after jump-spark ignition combustion of a portion of a mixture gas inside the combustion chamber by a jump-spark ignition of the ignition plug, compression ignition combustion of the 
wherein the controller strengthens, at least in a part of the operating range of the partial compression ignition combustion, the intake air flow inside the combustion chamber by controlling the intake air flow control valve (figure 4, elements 95 and 96; paragraphs 61-64, specifically paragraphs 63-64), and
wherein the controller controls, in a given middle-load range of the operating range where the partial compression ignition combustion is performed, the intake air flow control valve (paragraphs 13-14, 109, 124-125, and 133-134; figure 16, s23 and S25; figure 19, s33 and s34) so that the intake air flow becomes weaker than in a high-load range where the load is higher than the middle-load range (first embodiment; paragraphs 13, 124-125, and 141; figure 16; s23 and s24).  

The first embodiment of Sakai is silent as to wherein the controller controls, in a given middle-load range of the operating range where the partial compression ignition combustion is performed, the intake air flow control valve so that the intake air flow becomes weaker than in a low-load range where the load is lower than the middle-load range.

The second embodiment of Sakai teaches wherein the controller controls, in a given middle-load range of the operating range where the partial compression ignition combustion is performed, the intake air flow control valve (paragraphs 13-14, 109, 124-125, and 133-134; figure 16, s23 and S25; figure 19, s33 and s34) so that the intake air flow becomes weaker than in a low-load range where the load is lower than the middle-load range (second embodiment; paragraphs 14 and 132-134; figure 19, s33 and s35).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the first and second embodiments of engine control in Sakai since embodiment 1 is for high load while embodiment 2 is for low load and therefore doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the purpose of both is to keep the combustion noise low, per paragraphs 124, 129, and 131, among others, 

Regarding claim 2, Sakai teaches the engine system of claim 1, wherein the intake air flow control valve is a swirl control valve configured to generate a swirl flow inside the combustion chamber (abstract; figure 4, element 95; paragraphs 11, 62-64).

Regarding claim 3, Sakai teaches the engine system of claim 1, wherein the controller controls the ignition plug so that an ignition timing is retarded in the high-load range where the partial compression ignition combustion is performed (paragraphs 75-79, specifically 79; figure 7, top row).

Regarding claim 4, Sakai teaches the engine system of claim 1, further comprising an intake valve configured to introduce intake air into the combustion chamber (figure 2, element 21; paragraph 42),and an exhaust valve configured to discharge exhaust gas after combustion inside the combustion chamber (paragraphs 42 and 72; figure 2, element 22), 
wherein the controller controls the intake valve and the exhaust valve, in the low-load range where the partial compression ignition combustion is performed, to increase an amount of internal exhaust gas recirculation (paragraph 73; figure 6A; figure 2, elements 20, 23, and 24).

Regarding claim 7, Sakai teaches a method of controlling an intake air flow (abstract; figures 1, 2, and 4; paragraphs 11, 49, and 52, among others), comprising the steps of:
controlling an ignition plug disposed inside a combustion chamber (figures 2 and 4, element 16; paragraph 41) and an intake air flow control valve configured to generate an intake air flow inside the combustion chamber (figure 4, element 95; paragraphs 61-64) to perform, in at least a part of an operating range, partial compression ignition combustion (paragraphs 74-80, specifically paragraphs 74 and 79; figure 7, all) in which after jump-spark ignition combustion of a portion of a mixture gas inside the 
strengthening, at least in a part of the operating range of the partial compression ignition combustion, the intake air flow inside the combustion chamber by controlling the intake air flow control valve (figure 4, elements 95 and 96; paragraphs 61-64, specifically paragraphs 63-64); and
controlling, in a given middle-load range of the operating range where the partial compression ignition combustion is performed, the intake air flow control valve so that the intake air flow becomes weaker (paragraphs 13-14, 109, 124-125, and 133-134; figure 16, s23 and S25; figure 19, s33 and s34) than in a high-load range where the load is higher than the middle-load range (first embodiment; paragraphs 13, 124-125, and 141; figure 16; s23 and s24).

The first embodiment of Sakai is silent as to controlling, in a given middle-load range of the operating range where the partial compression ignition combustion is performed, the intake air flow control valve so that the intake air flow becomes weaker than in a low-load range where the load is lower than the middle-load range.

The second embodiment of Sakai teaches controlling, in a given middle-load range of the operating range where the partial compression ignition combustion is performed, the intake air flow control valve so that the intake air flow becomes weaker (paragraphs 13-14, 109, 124-125, and 133-134; figure 16, s23 and S25; figure 19, s33 and s34) than in a low-load range where the load is lower than the middle-load range (second embodiment; paragraphs 14 and 132-134; figure 19, s33 and s35).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the first and second embodiments of engine control in Sakai since embodiment 1 is for high load while embodiment 2 is for low load and therefore doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the purpose of both is to keep the combustion noise low, per paragraphs 124, 129, and 131, among others, .  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (PG Pub 2018/0216592) in view of Doran et al. (PG Pub 2014/0331959).

Regarding claim 5, Sakai teaches the engine system of claim 1.  

Sakai is silent as to wherein the ignition plug is disposed in a circumferential part inside the combustion chamber.

Doran teaches an ignition plug that is disposed in a circumferential part inside the combustion chamber (figure 2, element 148; paragraph 23).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Sakai with the engine and placement of the ignition plug of Doran since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, choosing the placement of the ignition plug in such a way as to improve ignition would be obvious to one of ordinary skill in the art who would be looking to optimize the operation of the engine using known techniques.  

Regarding claim 6, Sakai teaches the engine system of claim 5.  

Sakai is silent as to the ignition plug being disposed in the circumferential part inside the combustion chamber on the side where the intake valve is provided.

Doran teaches an ignition plug being disposed in the circumferential part inside the combustion chamber on the side where the intake valve is provided (figure 2, element 148 is on the side of the cylinder with the intake manifold 144 and intake valve (no number); paragraph 23).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Sakai with the engine and placement of the ignition plug of Doran since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, choosing the placement of the ignition plug in such a way as to improve ignition would be obvious to one of ordinary skill in the art who would be looking to optimize the operation of the engine using known techniques.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747